Case: 21-11266     Document: 00516384276          Page: 1     Date Filed: 07/06/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                           July 6, 2022
                                   No. 21-11266                          Lyle W. Cayce
                                                                              Clerk

   Matt Bodine, an individual; Jason Bodine, an
   individual; DBS, a California Corporation; DABCO,

                                                            Plaintiffs—Appellants,

                                       versus

   First Co, a Corporation; Jim Nation, an individual; Jeff
   Evans, an individual; Ryan Bricarell, an individual;
   Does 1 through 100, inclusive,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:20-CV-3116


   Before Richman, Chief Judge, and Ho and Engelhardt, Circuit
   Judges.
   Per Curiam:*
          Plaintiffs’ First Amended Complaint alleges various causes of action
   arising out of their terminated business relationship with Defendants. The


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-11266        Document: 00516384276             Page: 2      Date Filed: 07/06/2022




                                        No. 21-11266


   district court dismissed the complaint with prejudice for failure to state a
   claim. We affirm.
           Defendant First Co. manufactures parts and products for HVAC
   systems. First Co. sells its products through distributors, who then market
   them to contractors. Defendants Jim Nation, Jeff Evans, and Ryan Bricarell
   are employees of First Co.
           Plaintiffs are Matt Bodine, Jason Bodine, DBS and DABCO. DBS was
   one of First Co’s distributors from 1994 to 2018 and is owned by Matt and
   Jason Bodine. Plaintiffs allege that since 1998, Defendants increased lead
   times for their products sold to DBS, forcing Plaintiffs to enter into an
   unregistered warehousing “quasi-partnership” called DABCO to store First
   Co’s inventory.
           Plaintiffs allege that, beginning in 2017, Defendants tried to end their
   parties’ business relationship with false statements, increased prices, and
   increased lead times. Additionally, Plaintiffs allege that Jeff Evans sent Ryan
   Bricarell to receive training from Plaintiffs to allow First Co. to covertly
   create its in-house version of Plaintiffs’ business. This allowed Defendants
   to terminate their relationship with Plaintiffs in 2018.
           Plaintiffs assert that this termination revealed various fraudulent acts
   perpetrated by Defendants. Their First Amended Complaint asserts 18
   claims including fraud, breach of contract, and antitrust violations. The
   district court granted Defendants’ Rule 12(b)(6) Motion to Dismiss. After
   finding that Plaintiffs had multiple opportunities to amend their complaint,
   the district court dismissed with prejudice. 1



           1
            The district court also found that the Bodines did not have standing because all
   the causes of action involved injuries sustained directly by DBS and DABCO. This is a
   prudential standing argument. See Warth v. Seldin, 422 U.S. 490, 499 (1975) (“[E]ven




                                              2
Case: 21-11266         Document: 00516384276               Page: 3      Date Filed: 07/06/2022




                                           No. 21-11266


           In considering a Rule 12(b)(6) motion to dismiss for failure to state a
   claim, we consider only the contents of the pleadings. Collins v. Morgan
   Stanley Dean Witter, 224 F.3d 496, 498 (5th Cir. 2000). To survive the
   motion, a plaintiff must plead sufficient facts “to ‘state a claim to relief that
   is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting
   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “[A] formulaic
   recitation of the elements of a cause of action will not do.” Twombly, 550
   U.S. at 555. “While legal conclusions can provide the framework of a
   complaint, they must be supported by factual allegations.” Iqbal, 556 U.S. at
   679.
           Plaintiffs brought a litany of claims: fraud, fraudulent concealment,
   negligent representation, tortious interference, breach of the duty of good
   faith and fair dealing, breach of the duty of loyalty, breach of contract, breach
   of implied contract, antitrust claims, and violations of the Texas Business and
   Commerce Code. The district court was thorough in its discussion of how
   each claim failed to state the basic facts required by Rule 12(b)(6).
           The district court properly identified the flaws in each of Plaintiffs’
   claims. Accepting all of Plaintiffs’ pleaded facts as true, we agree with the
   district court that there is no plausible claim for relief.
           Plaintiffs argue that, at the very least, the district court erred by not
   giving them a chance to amend their complaint. But Plaintiffs amended their



   when the plaintiff has alleged injury sufficient to meet the ‘case or controversy’
   requirement, this Court has held that the plaintiff generally must assert his own legal rights
   and interests, and cannot rest his claim to relief on the legal rights or interests of third
   parties.”). See also Franchise Tax Bd. of California v. Alcan Aluminum Ltd., 493 U.S. 331,
   336 (1990) (describing this as one of “the prudential requirements of the standing
   doctrine”). We need not address this issue, for even if Plaintiffs have standing, their
   complaint fails to state a valid claim. See Abraugh v. Altimus, 26 F.4th 298, 304 (5th Cir.
   2022) (“prudential standing does not present a jurisdictional question”).




                                                 3
Case: 21-11266     Document: 00516384276          Page: 4      Date Filed: 07/06/2022




                                   No. 21-11266


   complaint several times throughout the long procedural history of this case,
   including in state court. Plaintiffs, after being apprised of Defendants’
   Motion to Dismiss, elected to stand on their First Amended Complaint,
   rather than move for leave to amend. See United States. ex. rel. Willard v.
   Humana Health Plan of Tex., Inc., 336 F.3d 375, 387 (5th Cir. 2003) (“A party
   who neglects to ask the district court for leave to amend cannot expect to
   receive such a dispensation from the court of appeals.”).
         Affirmed.




                                        4